DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-6) in the reply filed on 2/9/21 is acknowledged.  Accordingly, claims 1-6 are under examination, and claims 7-11 are withdrawn from examination.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tsao (US 5,683,252).  
Regarding claim 1, Tsao teaches a kit defining an educational apparatus (Abstract: learning device), comprising: a plurality of blocks (FIG. 1, ref. 10 through 19; col. 3, lines 24-29: set of blocks), at least some of the blocks having a length equal to a unit length multiplied by an integer from 1 to 10 (col. 3, lines 33-60: each block unit represents a whole number from 1 to 10, starting with number 1 defined by a cube representing a basic unit, then each whole number after that defined by a block with length multiplied by the basic unit), and comprising, for each length equal to an integer from 1 to 10 multiplied by the unit length, at least one block (col. 3, lines 33-60: set of blocks includes every whole number from 1 to 10); wherein each of the blocks has indicia thereon corresponding to the integer defining the length of the block in unit lengths (FIG. 2-21; col. 3, lines 30-60: each block is labeled with whole number and has a number of indentation markings corresponding to the length of the block).
Regarding claim 2, Tsao further teaches wherein each of the blocks is substantially a rectangular prism (FIG. 1, ref. 10 through 19; col. 3, lines 24-29; col. 3, lines 33-60: each of the blocks has six faces, and all the faces are in a rectangle shape and have twelve edges).
Regarding claim 3, Tsao further teaches wherein each of the blocks is equal to each of the other blocks in dimensions other than length (FIG. 1, ref. 10 through 19; col. 3, lines 24-29; col. 3, lines 33-60: each of the blocks has same height and width, and only vary in length depending on the unit it represents).
Regarding claim 5, Tsao further teaches wherein the indicia include at least one of visible and tactile indicia (FIG. 2-21; col. 3, lines 30-60: each block is labeled with whole number and has a number of indentation markings corresponding to the length of the block).
Regarding claim 6, Tsao further teaches wherein the indicia include both visible and tactile indicia on each block (col. 3, lines 30-60: each block is labeled with whole number and a number of indentation markings corresponding to the length of the block).
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Tsao, as applied to claim 1, in view of Skaggs (US 2017/0206792).  

Regarding claim 4, Tsao teaches the elements above including further defining the set of blocks for use in simple arithmetic operations (col. 3, line 65-67), but does not expressly disclose a plurality of blocks, each bearing one of the addition, subtraction, greater than, less than, and equality operators.  However, Skaggs teaches a related invention for teaching math concepts using numbered blocks (Abstract) including blocks bearing various mathematical operations including addition, subtraction, greater than, less than, and equality operators to be used in conjunction with the numbered blocks (par. 0009; 0035).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the blocks bearing various mathematical operators including addition, subtraction, greater than, less than, and equality operators as taught by Skaggs in conjunction with the numbered blocks of Tsao, in order to teach math concepts using the operator blocks.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715